Exhibit 99.2 For Immediate Release RRSAT to Present at the Oppenheimer 14th Annual Technology Conference in Boston AIRPORT CITY BUSINESS PARK, ISRAEL – July 28, 2011– RRsat Global Communications Network Ltd. (NASDAQ: RRST), a leading provider of comprehensive content management and global distribution services to the television and radio broadcasting industries, today announced that its Chief Executive Officer, Mr. David Rivel, and Chief Financial Officer, David Aber, will present at the Oppenheimer 14thAnnual Technology Conference. The Oppenheimer 14th Annual Technology Conference is taking place at the Four Seasons Hotel in Boston, MA. Mr. Rivel and Mr. Aber are scheduled to present at 3:45 pm Eastern Time on Wednesday, August 10, 2011. At the conference there will be an opportunity for investors to meet with Mr. Rivel and Mr. Aber during that day. Interested investors should contact the conference organizers at Oppenheimer or the Investor Relations team at RRsat at rrsat@ccgisrael.com. About RRsat Global Communications Network Ltd. RRsat Global Communications Network Ltd. (NASDAQ: RRST) provides global, end-to-end, content management and distribution services to the rapidly expanding television and radio broadcasting industries, covering more than 150 countries. Through its RRsat Global Network, composed of satellite and terrestrial fiber optic capacity and the public Internet, RRsat provides high-quality and flexible global distribution services 24/7 to more than 630channels reaching multiplatform operators, Internet TV and direct-to-home viewers worldwideand also offers occasional use services for sports, news and eventswith a fleet of flyaways and over 10 transportable satellite newsgathering services (SNG) units. More than 130 television and radio channels use RRsat’s advanced production and playout centers comprising comprehensive media asset management services. Visit the company's website Company Contact Information: David Aber, CFO Tel: + Email:investors@rrsat.com External Investor Relations Contacts: Ehud Helft / Porat Saar Tel: 1 rrsat@ccgisrael.com Safe Harbor Statement This press release contains forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, including statements regarding (i) the growth of our business and the television and radio broadcasting industries, (ii) our expectation to expand our client base and sell additional services to our existing client base, (iii) our ability to successfully integrate the teleports we acquired, (iv) our ability to develop and commercialize the RRinternetTV service, (v) our expectation to extend the average length of our contracts in the future, (vi) our ability to develop, expand and commercialize our HD Platform, (vii) our ability to report future successes, (viii) our ability to expand our activity in the American market, and (ix) our intention to distribute dividends in the future and the size of any dividends declared. These forward-looking statements involve known and unknown risks and uncertainties and are based on current expectations, assumptions, estimates and projections about the companies and the industry as of the date of this press release. The company undertakes no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in its expectations, except as may be required by law. Forward-looking statements are subject to risks and uncertainties that may cause actual results to differ materially from those contemplated by the forward-looking statements, including the risks indicated in our filings with the Securities and Exchange Commission (SEC). For more details, please refer to our SEC filings and the amendments thereto, including our Annual Report on Form 20-F for the year ended December 31, 2010 and our Current Reports on Form 6-K.
